Citation Nr: 1410574	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in June 2009.  The RO issued a Statement of the Case (SOC) in December 2010.  In January 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In July 2012, the Veteran was afforded his requested Board videoconference hearing before the undersigned at the local RO.  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

The Board finds that these claims must be remanded for a VA addendum medical opinion to be obtained.  The Veteran was previously afforded a VA audiological examination in November 2008.  Following a review of the claims file, the VA examiner determined that the Veteran's current bilateral hearing loss is "less likely than not caused by or a result of military service."  The examiner reasoned that the Veteran's hearing loss was documented before his service and there was no change in hearing documented upon his release.  Therefore, the examiner found that the Veteran's bilateral hearing loss occurred following his military service.  

Initially, the Board notes that the Veteran had hearing loss in his left ear only upon entering active duty.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Also, according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Specifically, at the Veteran's April 1961 military entrance examination, the measure of threshold levels, in decibels, at the noted frequencies was:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10)
10 (15)
LEFT
-5 (10)
5 (15)
5 (15)
5 (15)
55 (60)

At the Veteran's August 1965 military separation examination, the measure of threshold levels, in decibels, at the noted frequencies was:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
20 (30)
20 (25)
LEFT
0 (15)
5 (15)
5 (15)
5 (15)
50 (55)

In considering these evaluations, the Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, the examinations prior to October 1967 have been converted to ISO-ANSI standards by adding 15, 10, 10, 10 and 5 decibels to the observed result for 500, 1000, 2000, 3000 and 4000 Hertz, respectively, and are noted in the parenthesis.

Thus, under the VA regulations, the Veteran entered active duty with left ear hearing loss only, as evidenced by his level 60 hearing at 4000 Hertz in the left ear.  38 C.F.R. § 3.385; see 38 U.S.C.A. § 1111 ("Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.").  As the Veteran's left ear hearing loss pre-existed his military service, he cannot bring a claim for service connection for incurrence of a hearing disability, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Title 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish that the disorder underwent an increase in severity in service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The Board will afford the Veteran another VA opinion that specifically addresses the foregoing. 

Again, the VA examiner opined that the Veteran's current bilateral hearing loss is less likely than not caused by or a result of military service because "the Veteran's hearing loss was documented before his service and there was no change in hearing documented upon his release."  The Veteran, however, did not enter active duty with right ear hearing loss.  The VA examiner also noted that the Veteran's separation exam was consistent with the pre-induction exam.  It is not clear that the examiner considered the ISO-ANSI standards in rendering the opinion.  Thus, the Board finds that the 2008 VA opinion does not adequately address the nexus question and so the report must be returned to the examiner for an addendum. 

Further, the VA examiner did not provide a medical nexus opinion regarding the Veteran's claimed tinnitus.  The Board finds that a medical opinion is necessary before the claim can be decided on the merits.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire claims file and a copy of this Remand (which contains the service audiograms conversion to ISO-ANSI standards) to the examiner who provided the November 2008 VA audiological examination for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed bilateral hearing loss and tinnitus.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran an appropriate examination.  

The VA examiner is requested to specifically address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing left ear hearing loss underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up) as the result of the presumed in-service noise exposure? 

(b) If YES, is the increase in severity of the left ear hearing loss clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder?

(c)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed right ear hearing loss is etiologically related to his service, to include his presumed in-service noise exposure?  In light of the service audiograms conversion to ISO-ANSI standards, the examiner should discuss the significance of the shift in thresholds from the induction exam to the separation exam in frequencies 500, 1000, 2000, 3000, and 4000 to 20 decibels or higher.  The examiner should also discuss the likelihood the Veteran's right ear hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.

(d)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's claimed tinnitus is etiologically related to his service, to include his presumed in-service noise exposure?

The examiner must consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and tinnitus, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

2.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


